This is an action on account. Judgment was for the plaintiff. Plaintiff introduced as his case certain depositions to prove his account.
The sole issue argued in the defendant's brief is that that exhibits of depositions constituting the account were never properly identified. No contest was raised as to the payment or otherwise in the trial court. The account was not specifically denied, and it is not urged here that the exhibits are incorrect. No defense is presented. We have held that where a motion to dismiss has been filed which challenges the appeal on the ground that it is without merit and for delay only, the same will be dismissed if an examination of plaintiff in error's brief shows that there is no contest. The appeal is dismissed, and the judgment of the trial court affirmed.
OSBORN, C. J., and RILEY, WELCH, CORN, and GIBSON, JJ., concur. *Page 561